1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     UNITED STATES OF AMERICA,                     Case No. 3:18-cr-00003-MMD

7                                    Plaintiff,                      ORDER
             v.
8
      ANTHONY GREEN WADE,
9
                                  Defendant.
10

11          Defendant Anthony Green Wade was sentenced to 24 months in custody after he

12   pled guilty to one count of felon in possession of a firearm. (ECF Nos. 23, 24.) Before the

13   Court is Wade’s motion for order of judicial recommendation/modification of judgment

14   order (“Motion”). (ECF No. 31.) Therein, Wade requests that the Court enter an order

15   modifying the judgment (ECF No. 23) “to include RRC [Residential Reentry Center]

16   placement for maximum time allowed in accordance with the law.” (ECF No. 31 at 2.) The

17   Court has no authority to grant this request. See United States v. Ceballos, 671 F.3d 852,

18   854 (9th Cir. 2011) (per curiam) (district court lacked “authority to amend the sentence [to

19   include a stipulated housing recommendation] after entry of the judgment and commitment

20   order”). And even if the Court had jurisdiction to grant Wade’s request, “the BOP [is not

21   required] to afford an inmate any particular amount of time in an RRC placement.” Crim v.

22   Benov, No. 1:10-CV-01600-OWW, 2011 WL 1636867, at *5 (E.D. Cal. Apr. 29, 2011),

23   aff’d, 471 F. App’x 670 (9th Cir. 2012); see also Ceballos, 671 F.3d at 855.

24          It is therefore ordered that Wade’s Motion is denied.

25          DATED THIS 12th day of June 2019.

26

27
                                                        MIRANDA M. DU
28                                                      UNITED STATES DISTRICT JUDGE
